6. Waste (vote)
- Before the vote on Amendment 183
A Uachtaráin, ar an drochuair bhí meancóg cló ag 183 nuair a chuireamar isteach é agus ní fhacamar é go dtí an bomaite deireanach. In ionad na dátaí 2012 - 2015 ba chóir go mbeadh na dátaí 2009 - 2012, in (a) agus (b). Tá mé buartha faoin mheancóg.
I am sorry, there was a tabling error here. The Tabling Office is aware of it. Instead of the dates '2012 - 2015' there should have been the dates '2009 - 2012' in (a) and (b).
Mar sin de ba mhaith liom leasú béil a mholadh faoin mheancóg cló a leasú in 183.
- The oral amendment was accepted.